DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.
Currently claims 1-3, 5-15 are elected.

Claim Objections
Claims 6, 13 are objected to because of the following informalities:  
Claim 6, seventh line from the end, “normal or substantially to” appears to correctly be --normal or substantially normal to--.
Claim 13, “the conductive pattern” appears to correctly be --the conductive portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno JPH07-14651U, cited in IDS dated 7/15/2020.
1.	Ueno discloses an acoustic wave device ([0001]; Fig. 11) comprising: a substrate (1); a functional element (2) provided on the substrate; a cover layer (10a or 8; [0048],  last sentence)  provided on or above the substrate to cover the functional element; and a protection layer (6) that covers the cover layer; wherein the cover layer includes a curved portion that is curved to protrude outward (see Fig. 11); a hollow space (5) is defined between the curved portion and the substrate; the functional element is provided in the hollow space (see Fig. 11); and a conductive portion (10; metal foil, [0048]) is provided between the curved portion and the protection layer and extends along a surface of the curved portion (see Fig. 11).
9.	Ueno discloses the cover layer is a resin film or an inorganic membrane (resin for insulating film 8; [0047], [0048]).
13.	Ueno discloses the conductive portion has a solid pattern (10; metal foil thus solid pattern, [0048]).
15.	Ueno discloses the conductive portion overlaps the functional element when viewed in the direction normal or substantially normal to the substrate (see Fig. 11).

Claims 1, 2, 7, 8, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na US 2018/0159496.
1.	Na discloses an acoustic wave device (Fig. 1) comprising: a substrate (110); a functional element (120) provided on the substrate; a cover layer (142) provided on or above the substrate to cover the functional element; and a protection layer (160) that covers the cover layer; wherein the cover layer includes a curved portion that is curved to protrude outward (convex; [0051]; Fig. 1); a hollow space (S) is defined between the curved portion and the substrate; the functional element is provided in the hollow space (see Fig. 1); and a conductive portion (144; metal material; [0050]) is provided between the curved portion and the protection layer and extends along a surface of the curved portion (see Fig. 1).
2.	Na discloses a wiring (112, 150) that is provided on the substrate and is connected (inherently for communication thru other internal wiring not shown) to the functional element; wherein the conductive portion (144) does not overlap the wiring (112, 150) when viewed in a direction normal or substantially normal to the substrate (see Fig. 1).
7.	Na discloses the functional element is an interdigital transducer (IDT) electrode ([0044]).
8.	Na discloses the functional element includes a pair of interdigital transducer (IDT) electrodes that define a surface acoustic wave resonator ([0044]).
13.	Na discloses the conductive portion has a solid pattern (144; solid as shown in Fig. 1).
15.	Na discloses the conductive portion overlaps the functional element when viewed in the direction normal or substantially normal to the substrate (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno JPH07-14651U, cited in IDS dated 7/15/2020, in view of Henn US 9,876,158.
6.	Ueno discloses an acoustic wave device ([0001]; Fig. 11) comprising: a substrate (1); a functional element (2) provided on the substrate; a cover layer (10a or 8)  provided on or above the substrate to cover the functional element; and a protection layer (6) that covers the cover layer; wherein the cover layer includes a curved portion that is curved to protrude outward (see Fig. 11); a hollow space (5) is defined between the curved portion and the substrate; the functional element is provided in the hollow space (see Fig. 11); and a conductive portion (10; metal foil) is provided between the curved portion and the protection layer and extends along a surface of the curved portion (see Fig. 11).
	Ueno does not disclose an acoustic wave module comprising: a first acoustic wave device; and a second acoustic wave device; and the first acoustic wave device overlaps the second acoustic wave device in a direction normal or substantially normal to the substrate.
	Henn discloses an acoustic wave module (Col. 1 lines 13-17; Figs. 4-7, etc.) comprising a first acoustic wave device (TS1, FS1, DSA1); and a second acoustic wave device (TS2, FS2, DSA2); and the first acoustic wave device overlaps the second acoustic wave device in a direction normal or substantially normal to the substrate (Figs. 4-7).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have stacked plurality of acoustic wave device of Ueno as in Henn.  The modification would have been obvious stacking is an art-recognized technique to form together to achieve small dimensions as taught by Henn (Figs. 4-7; Col. 1 lines 13-17).
7.	Ueno discloses the functional element is surface acoustic wave ([0001]; SAW), but does not explicitly state an interdigital transducer (IDT) electrode.
	Henn discloses IDT for SAW structure (Fig. 8).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used IDT electrodes for the SAW functional element.  The modification would have been obvious because IDT is an art-recognized typical SAW structure as taught by Henn (Fig. 8).
8.	Ueno discloses the functional element is surface acoustic wave ([0001]; SAW), but does not explicitly state a pair of interdigital transducer (IDT) electrodes that define a surface acoustic wave resonator.
	Henn discloses a pair of IDT electrode (i.e. the two comb structure) for SAW resonator (Fig. 8).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used a pair of IDT electrodes as SAW resonator for the SAW functional element.  The modification would have been obvious because IDT is an art-recognized typical SAW structure/resonator as taught by Henn (Fig. 8).
11.	Ueno discloses the acoustic wave device of claim 1, but does not disclose a second acoustic wave device, wherein the acoustic wave device and the second acoustic wave device overlap in the directional normal or substantially normal to the substrate.
	Henn discloses an acoustic wave module (Col. 1 lines 13-17; Figs. 4-7, etc.) comprising a first acoustic wave device (TS1, FS1, DSA1); and a second acoustic wave device (TS2, FS2, DSA2); and the first acoustic wave device overlaps the second acoustic wave device in a direction normal or substantially normal to the substrate (Figs. 4-7).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have stacked plurality of acoustic wave device of Ueno as in Henn.  The modification would have been obvious stacking is an art-recognized technique to form together to achieve small dimensions as taught by Henn (Figs. 4-7; Col. 1 lines 13-17).
12.	Ueno does not disclose the functional element of the acoustic wave device and a functional element of the second acoustic wave device overlap in the direction normal or substantially normal to the substrate.
	Henn discloses the functional element (FS1) of the acoustic wave device and a functional element (FS2) of the second acoustic wave device overlap in the direction normal or substantially normal to the substrate (Figs. 4-7).
	As a consequence of the combination of claim 11, the functional element of the acoustic wave device and a functional element of the second acoustic wave device overlap in the direction normal or substantially normal to the substrate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno JPH07-14651U, cited in IDS dated 7/15/2020, in view of Yamashita US 9,197,190.
5.	Ueno does not disclose the conductive portion is ungrounded.
	Yamashita discloses an acoustic wave device (Fig. 12 item 40), comprising: a substrate (42); a functional element (44); a conductive portion cover (52); wherein the conductive potion is ungrounded (floating; Col. 9 lines 33-36).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the conductive portion to be ungrounded.  The modification would have been obvious to prevent unintended electrical connection as taught by Yamashita (Col. 8 lines 26-36) and that there are only limited choices for the electric status for the conductive portion (grounded or ungrounded) that can be used thereof.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno JPH07-14651U in view of Inoue JP 2008-227748A, both cited in IDS dated 7/15/2020.
14.	Ueno does not disclose the conductive portion is grounded.
	Inoue discloses an acoustic wave device (Fig. 13), comprising: a substrate (10); a functional element (12); a conductive portion cover (30); wherein the conductive potion is grounded ([0046]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the conductive portion to be grounded.  The modification would have been obvious to reduce stray capacitance as taught by Inoue ([0046]) and that there are only limited choices for the electric status for the conductive portion (grounded or ungrounded) that can be used thereof.

Allowable Subject Matter
Claims 3, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843